Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 02/28/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a pressure compensated pH sensor apparatus comprising a pressure port connected to the pressure fluid reservoir, wherein the pressure port transfers pressure from an environment outside the apparatus to the pressure fluid reservoir causing the pressure compensation fluid to support the sensing portion and the reference component in conjunction with the remaining claim limitations.
Claims 3-10 are allowable due to at least their dependency on claim 1.
Regarding claim 11 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a pressure compensated pH sensor probe comprising a pressure port connected to the pressure fluid reservoir, wherein the pressure port transfers pressure from an environment outside the apparatus to the pressure fluid reservoir causing the pressure compensation fluid to support the sensing portion and the reference component in conjunction with the remaining claim limitations.
Claims 13-20 are allowable due to at least their dependency on claim 11.

Reason for Allowance
The closest prior art found by the examiner includes:
Lenferink et al. (US 6423197 B1, “Lenferink”)
Yaakov et al. (US 3652439, “Yaakov”)
Scaboo (US-20210096098-A1, “Scaboo”)
Wablat  (DE 202006017215 U1, “Wablat”- prior art of record - all citations are to the previously provided English translation)
Lenferink in Figs. 1-6 disclose a pressure compensated pH sensor probe (15), comprising: a pH sensing component comprising a sensing portion, wherein a face of the sensing portion (electrode 9- membrane glass projects through an opening in the porous seal to contact the process fluid)  exposed to a fluid source when in use (C.5 L.43-46, and L.10-11 electrode 9 disposed in the housing 1 can be projected outward to contact the process fluid, contact with a process fluid through a porous liquid junction located at one end of said sensor housing); a reference component (10) (Col.5 lines 20-23- via salt bridge: reference electrode 10, in the embodiment shown in FIG. 2, need not be in direct contact with the process fluid, electrode 10 is placed in a Salt bridge which is formed by sensor housing 1); a pressure fluid chamber (C.5 L.58-61, The inner chamber or space defined by the inner wall of the sensor housing 1, the outsides of the various electrodes 9, 10 and 11, the sealing plug 16 and the porous seal 8, is filled with an electrolyte) fluidly located between the sensing portion (9) and the reference component (10) (Col.5 lines 20-23- via salt bridge: reference electrode 10 is placed in a Salt bridge which is formed by sensor housing 1), wherein the pressure chamber surrounds the sensing portion (9) not exposed to the fluid source when in use (sensing portion of glass electrode 9 is in contact with process fluid but the rest of it is in inner chamber as described C.5 L.58-61); a pressure compensation mechanism (thick electrolyte in inner chamber and deformable section of 7) fluidically  communicating with the pressure chamber (inner chamber described in C.5 L.58-61), the sensing portion (sensing portion of glass 
Lenferink fails to disclose a pressure port connected to the pressure fluid reservoir, wherein the pressure port transfers pressure from an environment outside the apparatus to the pressure fluid reservoir causing the pressure compensation fluid to support the sensing portion and the reference component.
Yaakov in figures 1-5 discloses a pressure compensated pH sensor apparatus (10), comprising: a pH sensing component (20) comprising a sensing portion (54/48), wherein a face of the sensing portion (54/48) is directly  exposed to a fluid source (sea water) when in use (Col. 2 lines 67-70); a pressure chamber (46,66) located in a position under the sensing portion (54/48) and that surrounds  the sensing portion (54/48) not exposed (that part of 48 not exposed to sea water and proximity of 50 is surrounded by 46) to the fluid source (sea water) when in use; and a pressure compensation mechanism (acidic filling solution inside tube 66 and silicone fluid inside flexible tube 42) at least partially located within the pressure chamber (46,66), wherein the pressure compensation mechanism (acidic filling solution inside tube 66 and silicone fluid inside flexible tube 42) reacts to pressure from an environment outside (sea water) the apparatus (10), thereby supporting the sensing portion (54/48) of the pH sensing component (20) by equalizing a pressure caused by the fluid source (sea water) on the face of the sensing portion (54/48) and a pressure under the sensing portion (Col.4 lines 1- 15- When the electrode 
The prior art listed in the record fail to remedy the deficiency of Lenferink, and Yaakov.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856